Case: 1:19-mc-00075-SL Doc #: 2 Filed: 05/15/19 1of 2. PagelD #: 3

IN THE UNITED STATES DISTRICT CouRT “8°! FS Alls 2h
FOR THE NORTHERN DISTRICT OF OHIO. Os
EASTERN DIVISION N Dis

Misc. Case No.

IN RE: SEIZURE OF

$182,292.42 in Funds seized from JP
Morgan Chase Bank Account #xxxxx2361
in the name of Flores Flooring, LLC; and
$6,402.40 in Funds seized from JP
Morgan Chase Bank Account #xxxxx2174
in the name of Francisco A. Flores

STIPULATION TO EXTEND TIME
FOR THE UNITED STATES TO
FILE A JUDICIAL COMPLAINT IN
FORFEITURE

Nee es Ne Ne es

The parties to the above-referenced matter, the United States of America and Potential
Claimant Francisco Flores (hereinafter collectively referred to as the “Parties”), each by
undersigned counsel/authorized representative, agree as follows:

i, The above-captioned assets, $182,292.42 in Funds seized from JP Morgan Chase Bank
Account #xxxxx2361 in the name of Flores Flooring, LLC and $6,402.40 in Funds seized from
JP Morgan Chase Bank Account #xxxxx2174 (hereinafter referred to as “the Seized Accounts”),
was seized by the Federal Bureau of Investigation on November 13, 2018, pursuant to a seizure
warrant issued by Magistrate Judge Jonathan D. Greenberg.

Dee On February 12, 2019, Francisco Flores filed a valid claim in the administrative
forfeiture proceeding pursuant to 18 U.S.C. § 983(a)(2), which triggers the 90 day time period
within which the government must file a civil forfeiture action or a criminal indictment naming
the seized property in a forfeiture specification. No other claims have been filed as of this date
contesting the seizure or forfeiture of the seized account.

3, Under 18 U.S.C. § 983(a)(3)(A), the United States must file a judicial complaint in
forfeiture against a seized asset not later than 90 days after a valid administrative claim for the
seized asset is filed. However, 18 U.S.C. § 983(a)(3)(A) also provides that a court may extend
the period for filing a complaint for good cause shown or upon agreement of the parties.

ae Pursuant to 18 U.S.C. § 983(a)(3)(A), and absent an extension of time, the deadline for
the United States to file a judicial complaint in forfeiture with respect to the seized account is
May 13, 2019.

5. The Parties represent that the only known potential claimant to the seized account is
Francisco Flores. Jason Lorenzon, Esq. represents Francisco Flores.
 
  
 

 

Case: 1:19-mc-00075-SL Doc #: 2 Filed: 05/15/19 2 of 2. PagelD #: 4

STIPULATION TO EXTEND TIME FOR THE UNITED STATES TO FILE A JUDICIAL
COMPLAINT IN FORFEITURE (Cont.)

6. The Parties are engaged in negotiations in a criminal investigation related to the seizure
of the above-captioned bank accounts and need additional time to discuss a possible resolution of
the case. Accordingly, the Parties wish to extend the time for the United States to file a judicial
complaint in forfeiture against the seized account by 60 days, from May 13, 2019 to July 12,
2019.

he The persons signing this Stipulation to Extend Time warrant and represent that they
possess full authority to bind the persons or entities on whose behalf they are signing and that
they are unaware of any other potential claimants to the seized account.

With respect to the seized account, the Parties agree to an extension of the period for
filing’a judicial complaint in forfeiture until July 12, 2019.

ae ___Executed this |3 on of May, 2019.

Son T. Lorenzon, Esq.
Lorenzon Law LLC

5005 Rockside Road #600
Cleveland, Ohio 44131
(216) 573-3722

Attorney for Francisco Flores

[ d ea (i, Executed this / 5h day of May, 2019.

Henry F. DeBaggis

Reg. No. 0007561

United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

Phone: (216) 622-3749

Fax: (216) 522-7499
Henry.DeBaggis@usdoj.gov

Attorney for the United States
IT IS SO ORDERED:

b'y 7 May 15, 2019

Date

 

 

United States District Court Judge

Page 2 of 2
